Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35-41,46-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strahl(US 4465696) in view of Hunt(US 20130233185)
Regarding claim 35,36,38,41,46,47,49,52, Stahl teaches a method of making a dehydrated food product comprising 
Culling a food product(mung beans) for foreign objects(col 3, line 4-20)
Cleaning and germinating by(col 3, line 28-col 4, line 19) 
 Rinsing the beans

Draining the beans
Rinsing the beans
Dehydrating the beans to form a dehydrated food product by heating the sprouted beans to a temperature of 95F to 110F(col 4, line 46-58). 110F would be considered “about 115F” as claimed. The dehydrated sprouts are further cooled in ambient air. 
Stahl does not specifically teach that the dehydration is done in a compartment with subsequent venting and cooling. However, Hunt teaches a food dehydrator device comprising a vented chamber and a fan to generate airflow through the vented chamber(paragraph 17). It would have been obvious to use a dehydrator device with a vented chamber and a fan to move air through the chamber and properly dry and cool the bean product of Stahl to achieve the desired moisture content
Regarding claims 37,48, Stahl does not specifically teach testing the dehydrated food product to determine a level of anti-nutrient content. However, Stahl teaches that the dehydration should be at a steady temperature in order to prevent losing nutrients(col 4, line 46-58). Therefore, it would have been obvious to test the food product for anti-nutrient content to ensure that the drying method did not cause a loss of nutrients. 
Regarding claims 39,40,50,51 Stahl does not specifically teach heating for at least about 24 hours and up to about 48 hours. However, Stahl teaches reaching a moisture content of 5%(col 4, line 46-58). Therefore, it would have been obvious to adjust the drying time to achieve the desired moisture content. 

Claim 42-45, 53, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strahl(US 4465696) in view of Hunt(US 20130233185) further in view of Bills(US 3943842)

	Regarding claims 42-45,53,54, Stahl and Hunt do not specifically teach a humidity sensor that determines if the humidity is above or below a threshold humidity level. However, Bills teaches a food dehydrator that has a humidity sensor that senses the humidity level in the compartment and determines if it is at or below threshold. It further controls the rate of the blower(fan) depending on the desired threshold temperature(col 7, line 1-17). It would have been obvious to include a humidity sensor and further turn the fan on or off as taught in Bills in order to achieve the proper humidity so as to not lose nutrients as desired in Stahl. 
	Bills teaches control of humidity through a sensor and controller but does not specifically teach generating an alert if a sensed humidity level or at or below threshold. However, it would have been obvious to include this feature because Stahl desired for the drying to be carefully controlled as to not lose nutrients. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791